 In the Matter of C. F. SCHNEE, J. F. PATRIS, C. A. BURNS, M. LEVIN,AND R. F. SCHNEE, PARTNERS, d/b/a CARDINAL RUBBER COMPANYandUNITED RUBBER WORKERS OF AMERICA, CIO, INTERNATIONAL UNIONIn the Matter of C. F. SCHNEE, J. F. PATRIS, C. A. BURNS, M. LEVIN,AND R. F. SCHNEE, PARTNERS d/b/a CARDINAL RUBBER COMPANYandDISTRICT 50, UNITED MINE WORKERS OF AMERICACases Nos. 8-R-1991 and 8-R-1992, respectively.DecidedMarch 8, 1946Mr. Robert F. Schnee,of North Barberton, Ohio, for the Company.Messrs. Robert E. ShuffandClaudeWisdom,of Akron, Ohio,for the CIO.Mr. Stanley Denlinger,of Akron, Ohio, andMr. Everett Williams,of BaAbrton,Ohio, for District 50.Mr. Arnold Ordman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon petitions duly filed by United Rubber Workers of America,CIO, International Union, herein called the CIO, and by District50,United Mine Workers of America, herein called District 50,alleging that questions affecting commerce had arisen concerningthe representation of employees of C. F. Schnee, J. F. Patris, E.Gulbis, C. A. Burns, M. Levin, and R. F. Schnee, partners d/b/aCardinal Rubber Company, North Barberton, Ohio, herein calledthe Company,' the National Labor Relations Board consolidatedthe cases and provided for an appropriate hearing upon due noticebefore George F. Hayes, Trial Examiner. The hearing was held atAkron, Ohio, on October 18, 1945. The Company, District 50, and1 The petition and other formal paperswere amended at the hearing to show thecorrect name of the Company.66 N. L.R. B.. No. 56.46S686572--4G-31 4-66DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe CIO appeared and participated.2All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.TIIE BUSINESSOF TIIE COMPANYC. F. Schnee, J. F. Patris, E. Gulbis, C. A. Burns, Al. Levin, andR. F. Schnee, partners, d/b/a Cardinal Rubber Company, have theirplant located at North Barberton, Ohio.The Company startedoperations in January 1945, and during the first 6 months of 1945,purchased raw materials such as synthetic rubber, scrap, and chemi-cals.During the same period, the finished products of the Companyamounted in value to approximately $55,000, of whichout 80percent was shipped to points outside the State of Ohio.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Rubber Workers of America, International Union, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.District 50, United Mine Workers of America, is a labor organiza-tion, admitting to membership employees of the Company.2At the outsetof thehearing, District 50 asserted that it would take part in theproceeding,but that itwould not waive any right to protest any election premisedupon the subject matter of an unfair labor practicecharge ithad filed against theCompany in Case No. 8-C-1852.When told thatthis case had been adjusted,District 50withdrew from the hearing,claiming that it had not agreed to any settlement.It appearsthat a Board agent entered into an agreement of settlement with the Company, andthat the Regional Director refused to issue a complaint.AlthoughDistrict 50 appealedfrom the Regional Director'saction, it was advised by letter dated January 3, 1946,that the Board had sustained the decisionof theRegionalDirector.Furthermore, theBoard has been informedthat the Company has compliedwith the requirements of thesettlement agreement.Consequently there is no reason to delay a determination ofrepresentatives.After District 50 withdrew from the hearing,the CIOmoved to dismiss District 50'spetition or construe its actionas a withdrawalfrom the case Inasmuch asthis wouldhave the effect of denyingDistrict 50 a place on the ballot in the election we hereinafterdirect,we hereby deny the motion,for District 50 has shown thatit has representationamong theCompany'semployees(see footnote3,infra).Moreover,District 50 hassince filed a motion withthe Boardthat it beincluded onthe ballot. CARDINAL RUBBER COMPANYIII.THE QUESTION CONCERNINGREPRESENTATION467The Company and the CIO stipulated that in thelatter part ofAugust 1945, requests for recognition were made upon the Companyby the CIO and District 50, and that early in September, the Com-pany replied, stating that it preferred the Board to determine theproper representatives of its employees.A statement of a Board agent, introduced into evidence at thehearing, indicates that the CIO and District 50 each represents asubstantial number of employees in the unit hereinafter foundappropriate .3We find that a question affecting commerce has arisenconcerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSubstantially in accordance with an agreement of the Companyand the CIO made at the hearing, we find that all production,mainte-nance, and service employees 4 of the Company, excluding all super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.'V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-3 The Field Examiner reported that District 50 submitted 14 cards, bearing the namesof employees listed on the Company's pay roll for the period ending September 11, 1945,and that the CIO submitted 16 cards bearing the names of employees listed on the samepay roll.There are approximately 25 employees in the appropriate unit.'The record discloses that service employees include janitors,elevator men and truck-ers, and men who furnish stock to other employees in the plant.5 District 50 withdrew from the hearing before the unit issue arose.But its petitionsets forth substantially the same unit as that agreed upon between the Company andthe CIO 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDlations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, itisherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with C. F. Schnee,J. F. Patris, E. Gulbis, C. A. Burns, M. Levin, and R. F. Schnee,partners d/b/a Cardinal Rubber Company, North Barberton, Ohio,an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director forthe Eighth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and11, of said Rules and Regulations, among employees in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause .they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by United RubberWorkers of America, CIO, International Union, or by District 50,United Mine Workers of America, for the purposes of collectivebargaining, or by neither.MR. GERARDD. REILLYtook no part in the consideration of theabove Decisionand Direction of Election.